                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES P. SCANLAN on his own          :              CIVIL ACTION
behalf and all others similarly      :
situated                             :
                                     :
        v.                           :
                                     :
AMERICAN AIRLINES GROUP, INC.,       :              NO. 18-4040
et al.                               :

                                  ORDER

             AND NOW, this 18th day of June, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that:

             (1)   the motion of defendant American Airlines Group,

Inc. to dismiss count I of the amended complaint is DENIED;

             (2)   the motion of defendant American Airlines Group,

Inc. to dismiss count II of the amended complaint is GRANTED;

             (3)   the motion of defendant American Airlines, Inc.

to dismiss count III of the amended complaint is DENIED; and

             (4)   the defendants shall file and serve an answer to

counts I and III of the amended complaint on or before

July 2, 2019.

                                      BY THE COURT:



                                          /s/ Harvey Bartle III
                                                                      J.
